This cause was submitted on the argument made inConsumers' Co., Limited, v. Public Utilities Com., ante, p. 498, 239 P. 730. Separate briefs were filed in this case, but on the questions of the scope of the appeal and going concern value the facts are so similar as not to require a separate opinion. On the authority of Consumers' Co., Limited, v. PublicUtilities Com., supra, the order of the Commission is affirmed. Costs to respondents.
William A. Lee, C. J., and Budge, Givens and Taylor, JJ., concur.